              Case 2:21-cv-00307-JCC Document 11 Filed 03/11/21 Page 1 of 2




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    SHALLON TAGG, individually, a Washington         CASE NO. C21-0307-JCC
      resident,
10
                                                       MINUTE ORDER
11                         Plaintiff,
             v.
12
      UNITED PARCEL SERVICE, a Georgia
13    corporation doing business in King County,
      Washington; and DEREK PEDERSEN,
14
      individually, a Washington resident,
15
                           Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulated motion to remand the case
20
     to King County Superior Court (Dkt. No. 10). The Court GRANTS the motion. It is hereby
21
     ORDERED that this case be remanded to King County Superior Court under Case
22
     No. 20-2-10616-0. The Clerk is respectfully DIRECTED to close this case.
23
     //
24
     //
25
     //
26
     //

     MINUTE ORDER
     C21-0307-JCC
     PAGE - 1
            Case 2:21-cv-00307-JCC Document 11 Filed 03/11/21 Page 2 of 2




 1        DATED this 11th day of March 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0307-JCC
     PAGE - 2
